Exhibit 10.3

 

 

 

Execution Version

SUBORDINATION AGREEMENT

by

MIDCOAST ENERGY PARTNERS, L.P., and

Other Obligors from time to time party hereto

and

ENBRIDGE ENERGY PARTNERS, L.P., and

Certain of its Subsidiaries and Affiliates from time to time party hereto

In favor of

THE NOTEHOLDERS

Dated as of September 30, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

   INTERPRETATION      3   

1.1

  

Definitions

     3   

1.2

  

Terms Generally

     8   

1.3

  

Headings

     8   

1.4

  

Governing Law

     9   

1.5

  

Severability

     9   

1.6

  

Time of the Essence

     9   

ARTICLE 2

  

POSTPONEMENT AND SUBORDINATION OF PAYMENT

     9   

2.1

  

General Postponement and Subordination

     9   

2.2

  

Priority of Senior Indebtedness on Dissolution or Insolvency

     10   

ARTICLE 3

  

PRIORITY OF LIENS; LIEN SUBORDINATION

     11   

3.1

  

No Liens Prohibited by Note Agreement; No Liens Securing Subordinated
Indebtedness Prior to Springing Lien Trigger Event

     11   

3.2

  

Relative Priorities

     12   

3.3

  

Bailment for Perfection of Certain Security Interests

     13   

3.4

  

Certain Agreements with Respect to Unenforceable Liens

     14   

ARTICLE 4

  

ENFORCEMENT OF RIGHTS AND REMEDIES

     14   

4.1

  

Exercise of Rights and Remedies

     14   

4.2

  

No Waiver by Senior Lenders

     15   

4.3

  

Automatic Release of Subordinated Liens

     15   

4.4

  

Insurance and Condemnation Awards

     16   

ARTICLE 5

  

NO INTERFERENCE

     16   

5.1

  

Prohibited Acts

     16   

5.2

  

Additional Agreements

     20   

5.3

  

Certain Additional Waivers by Subordinated Debt Parties

     21   

5.4

  

Permitted Actions

     21   

ARTICLE 6

  

ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER

     22   

6.1

  

Payment Over

     22   

6.2

  

Application of Payments

     22   

6.3

  

Payment in Full on Senior Indebtedness

     23   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.4

 

Legend on Subordinated Debt Instruments

     23   

ARTICLE 7

 

PERMITTED PAYMENTS

     23   

7.1

 

Permitted Payments

     23   

ARTICLE 8

 

SUBROGATION

     24   

8.1

 

Right of Subrogation and Related Restrictions

     24   

8.2

 

Transfer by Subrogation

     24   

ARTICLE 9

 

DEALINGS WITH OBLIGORS

     24   

9.1

 

Restricted Dealings by Subordinated Creditors

     24   

9.2

 

Permitted Dealings by Senior Lenders

     24   

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

     25   

10.1

 

Representations and Warranties

     26   

ARTICLE 11

 

CONTINUING SUBORDINATION

     26   

11.1

 

Continuing Subordination; Reinstatement

     26   

11.2

 

Other Obligations not Affected

     27   

11.3

 

Acknowledgment of Documentation

     27   

ARTICLE 12

 

NO LIABILITY; OBLIGATIONS ABSOLUTE

     27   

12.1

 

Information

     27   

12.2

 

No Warranties or Liability

     28   

12.3

 

Rights of Senior Lenders Not Affected

     28   

ARTICLE 13

 

GENERAL PROVISIONS

     29   

13.1

 

Notices

     29   

13.2

 

Amendments and Waivers

     29   

13.3

 

Assignment by Senior Lenders

     30   

13.4

 

Effectiveness in Insolvency or Liquidation Proceedings

     30   

13.5

 

Assignment and Certain Other Actions by Subordinated Creditor

     30   

13.6

 

Further Assurances

     31   

13.7

 

Counterparts

     31   

13.8

 

Specific Performance

     31   

13.9

 

Waiver of Right to Trial by Jury

     31   

13.10

 

Obligor Acknowledgment

     31   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.11

 

Beneficiaries

     32   

13.12

 

Conflict with Collateral Agreements

     32   

 

-iii-



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT made as of September 30, 2014 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), by MIDCOAST ENERGY PARTNERS, L.P., a Delaware limited partnership
(the “Issuer”), MIDCOAST OPERATING, L.P., a Texas limited partnership
(“Midcoast”), the other Obligors (as defined below) party hereto or from time to
time party hereto, ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (“EEP”), the subsidiaries and other affiliates of EEP party hereto
or from time to time party hereto (each an “EEP Affiliate,” and together with
EEP and each of their respective successors and permitted assigns, collectively,
the “Subordinated Creditors” and individually, a “Subordinated Creditor”), in
favor of the Noteholders (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Note Purchase Agreement dated as of even date herewith
(as it may be amended, restated, increased, renewed, refinanced, extended or
otherwise modified or supplemented from time to time, the “Note Agreement,”
which term shall include any note purchase agreement entered into in replacement
thereof), among the Issuer and the Noteholders listed in the signature pages
hereto, pursuant to which the Issuer is issuing and selling to such Noteholders
(i) $75,000,000 aggregate principal amount of its 3.56% Series A Senior Notes
due September 30, 2019, (ii) $175,000,000 aggregate principal amount of its
4.04% Series B Senior Notes due September 30, 2021, and (iii) $150,000,000
aggregate principal amount of its 4.42% Series C Senior Notes due September 30,
2024 (as amended, restated or otherwise modified from time to time and including
any notes issued in substitution therefor, collectively, the “Notes”. The
Issuer’s obligations in respect of the Notes are guaranteed by certain other
Obligors that are Subsidiary Guarantors (as defined in the Note Agreement)
pursuant to the Guaranty Agreement dated as of even date herewith (as it may be
amended, restated, extended or otherwise modified or supplemented from time to
time, the “Subsidiary Guaranty,” which term shall include any guaranty agreement
entered into in replacement thereof) made by each of the Obligors party thereto.

RECITALS

WHEREAS, EEP and Midcoast, a subsidiary of the Issuer and a guarantor of the
obligations under the Note Agreement and the Notes, are parties to (i) that
certain Financial Support Agreement effective as of November 13, 2013 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Financial Support Agreement”), pursuant to which EEP has agreed,
among other things, to continue to facilitate the provision of letters of credit
to Midcoast and its subsidiaries under EEP’s credit facilities and to provide
guarantees to Midcoast and its subsidiaries, each on the terms and conditions
set forth in the Financial Support Agreement, and (ii) that certain Working
Capital Loan Agreement effective as of November 13, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Working Capital Agreement” and, collectively with the Financial Support
Agreement, the “Support Agreements,” and individually, a “Support Agreement”)
pursuant to which EEP has agreed, among other things, to make revolving loans to
Midcoast, on the terms and conditions set forth in the Working Capital
Agreement;



--------------------------------------------------------------------------------

WHEREAS, Midcoast and certain of its subsidiaries may from time to time owe
certain reimbursement obligations or other indebtedness to EEP under the Support
Agreements;

WHEREAS, the Obligors are party to that certain Credit Agreement, dated as of
November 13, 2013, by and among the Obligors, the lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer, as amended by that certain Amendment No. 1 to Credit
Agreement and Extension Agreement dated as of September 30, 2014 (as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Bank Agreement”);

WHEREAS, Section 3(c) of the Financial Support Agreement and Section 29(c) of
the Working Capital Agreement generally provide, among other things, that
Midcoast shall not, and shall not permit any of its affiliates to, grant or
permit any liens on any asset or property to secure the indebtedness and
obligations under Midcoast’s principal commercial bank revolving credit
facility, unless it and each of them has granted or concurrently grants a lien
to EEP on such asset or property to secure its obligations under the Financial
Support Agreement and the Working Capital Agreement, respectively, on a
second-priority basis, and, in scope, nature, type of, but second priority to,
the liens at any time, and from time to time, granted, created, perfected and
maintained to secure the indebtedness and obligations under such principal
commercial bank revolving credit facility;

WHEREAS, upon the occurrence of a Springing Lien Trigger Event (as defined in
the Bank Agreement), the Obligors shall grant Bank of America, N.A., as
Administrative Agent, for the benefit of the lenders party to the Bank
Agreement, a valid and perfected first-priority security interest, subject only
to Permitted Liens (as defined in the Bank Agreement), in the Collateral (as
defined below) to secure the Obligations (as defined in the Bank Agreement) and,
pursuant to the respective Support Agreements, shall grant EEP a valid and
perfected, second-priority security interest in the Collateral, junior in all
respects to the security interest granted in favor of Bank of America, N.A., as
Administrative Agent, under the Bank Agreement;

WHEREAS, Section 10.5 of the Note Agreement provides, among other things, that
the Issuer shall not, and shall not permit any of its Subsidiaries to, grant or
permit any liens on any asset or property to secure the indebtedness and
obligations under the Bank Agreement, other than liens on the Collateral so long
as the Notes (and any guaranty delivered in connection therewith) are
concurrently secured equally and ratably with such indebtedness and obligations;

WHEREAS, pursuant to the Note Agreement and the Subsidiary Guaranty, the
Obligors will owe certain Senior Indebtedness (as defined below) to the Senior
Lenders, and it is a condition to the Senior Lenders’ willingness to enter into
the Note Agreement and related Financing Documents that, among other things,
(i) the Subordinated Creditors shall have also subordinated their right to
payment to all indebtedness or obligations now or hereafter owed or owing by the
Obligors to the Subordinated Creditors under the Support Agreements in the
manner and to the extent provided in this Agreement, (ii) in the event the
indebtedness and obligations under the Bank Agreement become secured by
first-priority, duly-perfected liens on, and security interests against, the
Collateral upon the occurrence of a Springing Lien Trigger Event, the Senior
Indebtedness shall also be secured by equal and ratable first-priority,
duly-perfected liens on, and security interests against, the Collateral,
(iii) the Subordinated

 

2



--------------------------------------------------------------------------------

Indebtedness (as defined herein) shall at all times be unsecured, except that if
the Senior Lenders shall first have been granted a first-priority,
duly-perfected lien and security interest in and against the Collateral, the
Subordinated Creditor may at such time, and only to the extent expressly
permitted under the Note Agreement and the Support Agreements, receive a junior
priority lien and security interest in the same collateral to secure the
Subordinated Indebtedness, but all such liens and security interests shall be
subordinate and junior to all first-priority liens and security interests
securing the Senior Indebtedness; and

WHEREAS, the Note Agreement requires, among other things, that the parties
hereto set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the payment of the Senior Indebtedness
and the Subordinated Indebtedness and with respect to the common Collateral,
each as herein defined.

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by the Subordinated Creditors and the
Obligors), and to induce the Senior Lenders to enter into the Note Agreement and
related Financing Documents, from which the Subordinated Creditors and Obligors
will receive benefit, the Obligors and the Subordinated Creditors hereby agree,
for the benefit of the Senior Lenders, as follows:

Article 1

INTERPRETATION

1.1 Definitions

In this Agreement, including the preliminary statement and the recitals,
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings attributed to such terms in the Note Agreement. In addition, the
following terms shall have the following meanings:

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Attorney Costs” shall mean and include all fees and disbursements of any law
firm or other external counsel but expressly excludes the allocated cost of
internal legal services and all disbursements of internal counsel.

“Bank Agreement” shall have the meaning assigned to such term in the recitals
hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Beneficiary” means, at each relevant time of determination, each of (a) the
holders of Senior Indebtedness and (b) the holders of Other Senior Indebtedness;
and in each case that any such holders or group thereof are represented by an
agent, shall also mean such agent for the benefit of such respective holders.

 

3



--------------------------------------------------------------------------------

“Beneficiary Indebtedness” means, collectively, the Senior Indebtedness and the
Other Senior Indebtedness.

“Collateral” shall have the meaning assigned to the term “Springing Lien
Collateral” in the Note Agreement.

“Collateral Agreement” means, collectively, any and all collateral agency
agreements, intercreditor agreements or similar agreements with regard to the
Collateral, by and among the Senior Lenders and the other Beneficiaries (or
their agent representative(s)), in each case, as amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“DIP Financing” shall have the meaning assigned to such term in Section 5.1(m)
hereof.

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 5.1(m) hereof.

“DIP Lenders” shall have the meaning assigned to such term in Section 5.1(m)
hereof.

“Discharge of Senior Indebtedness” shall mean indefeasible payment in full in
cash of all outstanding Obligations.

“Discharge of Subordinated Indebtedness” shall mean payment in full of all
outstanding obligations under the Support Agreements, termination or expiration
of all letters of credit (other than letters of credit as to which arrangements
satisfactory to each letter of credit issuer thereof, in its sole discretion,
have been made) and guarantees thereunder, and termination of all obligations
and commitments thereunder and the reduction thereof to zero, provided such
payment, terminations, expiration, satisfactory arrangements and reduction
referred to in this definition are evidenced by a signed writing to such effect
by an authorized representative of each Subordinated Debt Party and delivered to
the Senior Lenders or their representative and, provided, further, all payments
or transfers received by a Subordinated Debt Party on account of Subordinated
Indebtedness constituted Permitted Payments hereunder and were not otherwise
prohibited by or in violation of the Note Agreement or this Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“EEP” shall have the meaning assigned to such term in the introductory paragraph
hereof.

“EEP Affiliates” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

4



--------------------------------------------------------------------------------

“Enforcement Action” shall mean (a) an action, proceeding, or similar
undertaking with respect to the Collateral, or any portion thereof, (i) to
collect or to cause, in each case either directly or indirectly, whether from
the exercise of Control or otherwise, the payment of any Subordinated
Indebtedness from an Obligor, (ii) to take from or for the account of any
Obligor, by set-off, recoupment or in any other manner, the whole or any part of
any moneys or accounts which may now or hereafter be owing by or to any Obligor
or (iii) to enforce or exercise, or seek to enforce or exercise, any rights and
remedies under any agreement or document in respect of the Collateral, or any
portion thereof, or under applicable law with respect to the Collateral, (b) to
exercise any put option or to cause any Obligor to honor any redemption or
mandatory prepayment obligation under any agreement or document in respect of
Subordinated Indebtedness or (c) to take any action under the provisions of any
state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, attach, recover against,
foreclose upon, take possession of or sell any Collateral.

“Equity Interests” shall have the meaning assigned to the term “Capital Stock”
in the Note Agreement.

“Financial Support Agreement” shall have the meaning assigned to such term in
the recitals hereof.

“Financing Documents” shall have the meaning assigned to such term in the Note
Agreement.

“Impermissible Subordinated Debt Liens” shall have the meaning assigned to such
term in Section 3.1(c) hereof.

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other Bankruptcy Law with respect to
any Obligor or for property or assets of any Obligor, (b) any voluntary or
involuntary appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Obligor or for property or assets of any
Obligor, (c) any voluntary or involuntary dissolution, winding-up, readjustment
or liquidation of any Obligor, or (d) a general assignment for the benefit of
creditors by any Obligor.

“Issuer” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Midcoast” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization in
an Insolvency Proceeding or other Proceeding (as defined below) that contravenes
the terms of this Agreement, including without limitation, any Plan of
Reorganization that does not provide for payments or distributions in respect of
the Senior Indebtedness (and any security thereof) to be made with the priority
specified herein or that seeks to make payments or distributions on account of
the Subordinated Indebtedness (or any security thereof) prior to the Discharge
of the Senior Indebtedness.

 

5



--------------------------------------------------------------------------------

“Note Agreement” shall have the meaning assigned to such term in the preliminary
statement hereof.

“Notes” shall have the meaning assigned to such term in the preliminary
statement hereof.

“Noteholders” shall mean each of the holders from time to time of the Notes.

“Obligor” shall mean the Issuer and each Subsidiary Guarantor (as defined in the
Note Agreement).

“Other Pledged or Controlled Collateral” shall have the meaning assigned to such
term in Section 3.3 hereof.

“Other Senior Indebtedness” shall mean all Indebtedness (other than Senior
Indebtedness) that is not in any manner subordinate in right of payment of any
Beneficiary Indebtedness then outstanding (including the Obligations (as defined
in the Bank Agreement)) and obligations arising under any applicable definitive
documentation governing such Indebtedness, including without limitation and
duplication, in each case, (a) Post-Petition Interest and (b) all fees, costs,
charges and expenses (including reasonable attorney fees, costs and expenses),
accrued or incurred after the commencement of any Insolvency Proceeding, whether
or not allowed or allowable in such Insolvency Proceeding, which Indebtedness is
incurred by the Obligors, or any of them, subject to the terms and conditions
set forth in the Note Agreement, from time to time, and for which a
subordination agreement in form and substance substantially the same as this
Agreement, mutatis mutandis, has been executed and delivered by the Subordinated
Creditor and is in effect as of any date of determination. For the avoidance of
doubt, to the extent any payment with respect to any Other Senior Indebtedness
(whether by or on behalf of any Obligor, as proceeds of Collateral, enforcement
of any Lien, right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor-in- possession, trustee, a creditor, any Subordinated Debt Party,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the holders of such Other Senior Indebtedness and each
Subordinated Debt Party, be deemed to be reinstated and outstanding as if such
payment had not occurred.

“Permitted Payments” shall have the meaning assigned to such term in Section 7.1
hereof.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement or
agreement proposed in or in connection with any Insolvency Proceeding or other
Proceeding.

“Post-Petition Interest” shall mean interest (including interest at the Default
Rate with respect to the applicable Note) accrued or accruing (or which would,
absent commencement of an Insolvency Proceeding, accrue) after the commencement
of any Insolvency Proceeding, whether or not allowed or allowable in such
Insolvency Proceeding.

“Proceeding” shall have the meaning assigned to such term in Section 2.2(a)
hereof.

 

6



--------------------------------------------------------------------------------

“Pro Rata Basis” shall mean, at each relevant time of determination, with
respect to Beneficiary Indebtedness then held by a Beneficiary and
distributions, payments, turn overs, remittances and the like to such
Beneficiary as prescribed hereunder, an amount equal to the product of such
distributed, paid, turned over, remitted or otherwise delivered amounts
multiplied by a fraction, (a) the numerator of which is the then-outstanding
balance of the Beneficiary Indebtedness held by such Beneficiary, and (b) the
denominator of which is the then-outstanding balance of all Beneficiary
Indebtedness. It shall be the responsibility of the Issuer (and not any
Subordinated Debt Party) to calculate and designate in writing to each
applicable Subordinated Debt Party the applicable amount to be distributed, paid
over, turned over, remitted or otherwise transferred to a Beneficiary on a Pro
Rata Basis, and until the applicable Subordinated Debt Party has received such
written designation, at each applicable time, it shall not be required to make
such distribution, payment over, turn over, remittance or other transfer (unless
directed in writing by all Beneficiaries), provided, however, that any error
made by the Issuer in respect of such calculation or designation shall not
relieve the Issuer or any other Obligor of its obligations under any Beneficiary
Indebtedness or of such Subordinated Debt Parties of its obligations hereunder.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace, or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinanced”,
“Refinances” and “Refinancing” shall have correlative meanings.

“Release” shall have the meaning assigned to such term in Section 4.3(a) hereof.

“Required Holders” means the holders of more than 50% in principal amount of the
Notes (without regard to series) at the time outstanding (exclusive of Notes
then owned by the Issuer or any of its Affiliates (as defined in the Note
Agreement)).

“Senior Indebtedness” shall have the meaning assigned to the term “Obligations”
in the Note Agreement, together with (a) Post-Petition Interest and (b) all
fees, costs, charges, and expenses, including reasonable Attorney Costs, accrued
or incurred after the commencement of any Insolvency Proceeding, whether or not
allowed or allowable in such Insolvency Proceeding. For the avoidance of doubt,
to the extent any payment with respect to any Senior Indebtedness (whether by or
on behalf of any Obligor, as proceeds of Collateral, enforcement of any Lien,
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor-in-
possession, trustee, a creditor, any Subordinated Debt Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Senior Lenders and each Subordinated Debt Party, be deemed to
be reinstated and outstanding as if such payment had not occurred.

“Senior Lenders” shall mean, collectively, the Noteholders and any trustee
and/or collateral trustee appointed for the benefit and on behalf of the
Noteholders.

“Subordinated Creditor” and “Subordinated Creditors” each shall have the meaning
set forth in the introductory paragraph hereof.

 

7



--------------------------------------------------------------------------------

“Subordinated Debt Party” or “Subordinated Debt Parties” shall mean, at any
time, (a) each Subordinated Creditor, (b) each other Person to whom any of the
Subordinated Indebtedness (including indemnification obligations) is, or
hereafter may become, owed or owing, and (c) the successors and permitted
assigns of each of the foregoing.

“Subordinated Indebtedness” shall mean the Indebtedness of each Obligor owing to
any Affiliate of any Obligor (other than another Obligor) under the Support
Agreements.

“Subsidiary Guaranty” shall have the meaning assigned to such term in the
preliminary statement hereof.

“Support Agreements” shall have the meaning assigned to such term in the
recitals hereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Working Capital Agreement” shall have the meaning assigned to such term in the
recitals hereof.

1.2 Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified, (b) any reference herein (i) to any Person shall be construed to
include such Person’s successors and permitted assigns and (ii) to any Obligor
shall be construed to include the Obligor as debtor and debtor-in-possession and
any receiver or trustee for the Obligor, as the case may be, in any Insolvency
Proceeding, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles or Sections shall be construed to refer to Articles or Sections of this
Agreement, unless noted otherwise, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) all references to the Senior Lenders
include each of the Noteholders individually and any combination thereof.

1.3 Headings

The division of this Agreement into articles, sections, paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation hereof.

 

8



--------------------------------------------------------------------------------

1.4 Governing Law

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice of law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State. The
Subordinated Debt Parties irrevocably submit to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, without prejudice to the rights of the Senior Lenders to take
proceedings in any other jurisdiction.

1.5 Severability

If any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect in any jurisdiction, it shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction or the validity,
legality or enforceability of any other provision of this Agreement.

1.6 Time of the Essence

Time shall be of the essence of this Agreement.

Article 2

POSTPONEMENT AND SUBORDINATION OF PAYMENT

2.1 General Postponement and Subordination

Except that any Subordinated Creditor may receive and retain Permitted Payments
solely to the extent expressly permitted under Section 7.1 below, until the
Discharge of Senior Indebtedness:

 

  a. each Subordinated Debt Party’s right to payment of the Subordinated
Indebtedness is hereby irrevocably made subject to and subordinate and junior in
right of payment to all of the Senior Lenders’ right to payment of the Senior
Indebtedness;

 

  b. the Subordinated Indebtedness shall be and is hereby irrevocably expressly
postponed and made subordinate in right of payment to the prior payment in full
in cash of the Senior Indebtedness and the Discharge of Senior Indebtedness;

 

  c. no Obligor shall make or give, and no Subordinated Debt Party shall accept,
any payment, transfer or other thing of value, on account of the Subordinated
Indebtedness;

 

  d. no Subordinated Debt Party shall accept any repayment, prepayment or other
satisfaction of all or any portion of the Subordinated Indebtedness (whether in
cash, debt securities, Equity Interests, obligations, or other property); and

 

9



--------------------------------------------------------------------------------

  e. any payment or distribution of any kind or character, whether in cash, debt
securities, Equity Interests, obligations, or other property and whether or not
such payment or distribution is Collateral, proceeds of Collateral, or on
account of Collateral, which may be payable or deliverable in respect of the
Subordinated Indebtedness, or any Lien on Collateral, shall be paid or delivered
directly to the Senior Lenders (for application to the Senior Indebtedness) and
the other Beneficiaries (for application to the applicable Other Senior
Indebtedness), on a Pro Rata Basis, and any such payments or distributions
received by or distributed to any Subordinated Debt Party shall be turned over
to the Senior Lenders (for application to the Senior Indebtedness) and the other
Beneficiaries (for application to the applicable Other Senior Indebtedness), on
a Pro Rata Basis.

2.2 Priority of Senior Indebtedness on Dissolution or Insolvency

 

  a. Notwithstanding anything contained herein to the contrary, in the event of
an Insolvency Proceeding or other similar proceeding (a “Proceeding”) relating
to an Obligor or any of its property (whether voluntary or involuntary, partial
or complete), or any other marshaling of the assets and liabilities of an
Obligor, the Beneficiary Indebtedness shall first be paid in full and a
Discharge of Senior Indebtedness must have occurred before any Subordinated Debt
Party shall be entitled to receive or retain any payment or distribution,
whether in cash, debt securities, Equity Interests, obligations, or other
property, and whether or not such payment or distribution is Collateral,
proceeds of Collateral, or made on account of Collateral, which may be payable
or deliverable in respect of the Subordinated Indebtedness or any Lien on
Collateral, in each case whether under a Plan of Reorganization or otherwise.

 

  b. Until the Discharge of Senior Indebtedness, any payment or distribution of
any kind or character, whether in cash, debt securities, Equity Interests,
obligations, or other property, and whether or not such payment or distribution
is Collateral, proceeds of Collateral, or made on account of Collateral, which
may be payable or deliverable in respect of the Subordinated Indebtedness or any
Lien on Collateral, in each case whether under a Plan of Reorganization or
otherwise, shall be paid or delivered directly to the Senior Lenders (for
application to the Senior Indebtedness) and the other Beneficiaries (for
application to the applicable Other Senior Indebtedness), on a Pro Rata Basis,
and any such payments or distributions received by or distributed to any
Subordinated Debt Party shall be turned over to the Senior Lenders (for
application to the Senior Indebtedness) and the other Beneficiaries (for
application to the applicable Other Senior Indebtedness), on a Pro Rata Basis.

 

10



--------------------------------------------------------------------------------

Article 3

PRIORITY OF LIENS; LIEN SUBORDINATION

3.1 No Liens Prohibited by Note Agreement; No Liens Securing Subordinated
Indebtedness Prior to Springing Lien Trigger Event

 

  a. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors shall, or shall permit any of its or their Restricted Subsidiaries
to, grant or permit, and (1) no Subordinated Debt Party shall accept or pursue,
any Liens on any asset or property prohibited by or in violation of the Note
Agreement, to secure or facilitate the payment or collection of any Subordinated
Indebtedness, and (2) no Senior Lender shall accept or pursue any Liens on any
asset or property to secure or facilitate the payment or collection of any
Senior Indebtedness without the Senior Lenders permitting the Subordinated
Indebtedness to be secured thereby, with each such Lien to be subject to the
provisions of this Agreement in all respects, including without limitation, the
lien subordination and payment over provisions contained herein.

 

  b. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors shall, or shall permit any of its or their Restricted Subsidiaries
to, grant or permit, and no Subordinated Debt Party shall accept or pursue, any
Liens on any asset or property which would constitute Collateral, to secure or
facilitate the payment or collection of any Subordinated Indebtedness, unless
(i) it first has granted, or concurrently therewith grants, a Lien on such asset
or property to secure the Senior Indebtedness which is senior in right,
priority, operation, effect and all other respects to any and all Liens now or
hereafter held by or for the benefit of any Subordinated Debt Party which now or
hereafter secure Subordinated Indebtedness and pari passu with any and all Liens
securing any Other Senior Indebtedness, and (ii) such Liens in favor of such
Subordinated Debt Party are not prohibited under the Note Agreement, with each
such Lien to be subject to the provisions of this Agreement in all respects,
including without limitation, the lien subordination and payment over provisions
contained herein.

 

  c.

To the extent that the provisions of Sections 3.1(a) and (b) are not complied
with for any reason, without limiting any other right or remedy available to the
Senior Lenders or any Subordinated Debt Party, as the case may be, (A) if it has
not already done so, each applicable Obligor, or related Restricted Subsidiary,
shall immediately grant a Lien on such asset or property to secure the Senior
Indebtedness which is senior in right, priority, operation, effect and all other
respects to any and all Liens now or hereafter held by or for the benefit of any
Subordinated Debt Party which now or hereafter secure Subordinated Indebtedness
and pari passu with any and all Liens securing any Other Senior Indebtedness,
and a junior-priority Lien on such asset or property to secure the Subordinated
Indebtedness (in all respects subject to the terms of this Agreement and any
applicable Financing Document), or both, as the case may be, and (B)

 

11



--------------------------------------------------------------------------------

  each Subordinated Debt Party: (i) agrees to subordinate all such Liens, if
any, securing the Subordinated Indebtedness, whether now existing or hereafter
arising (the “Impermissible Subordinated Debt Liens”) to all Liens securing any
Senior Indebtedness, whether now existing or hereafter arising, regardless of
the time, manner or order of perfection of any such Impermissible Subordinated
Debt Liens, and notwithstanding any failure of the Senior Lenders to adequately
perfect its or their Liens securing any Senior Indebtedness, the subordination
of any Lien securing any Senior Indebtedness to any Lien securing any other
obligation of any Obligor, or the avoidance, invalidation or lapse of any Lien
securing any Senior Indebtedness; (ii) agrees to take no action to enforce any
Impermissible Subordinated Debt Liens; (iii) agrees to execute such
terminations, releases and other documents as the Required Holders (or their
representative) request in their sole discretion to release the Impermissible
Subordinated Debt Liens or to assign the Impermissible Subordinated Debt Liens
to the Senior Lenders, in the Required Holders’ sole discretion, provided that
contemporaneously therewith, the Senior Lenders, upon receiving a first-priority
Lien on such asset or property to secure the Senior Indebtedness as required
under clause (A) above, permit a junior, second-priority Lien on such asset or
property to be granted to secure the Subordinated Indebtedness (in all respects
subject to the terms of this Agreement), (iv) in furtherance of the foregoing,
hereby irrevocably appoints each of the Senior Lenders (or its representative )
its attorney-in-fact, with full authority (subject to any constraints thereon
set forth in any Collateral Agreement) in the place and stead of each
Subordinated Debt Party to execute and deliver any document or instrument which
such Subordinated Debt Party may be required to deliver pursuant to this
Section 3.1; (v) agrees that no Subordinated Debt Party shall have any right to
possession of any assets or property encumbered by or subject to the
Impermissible Subordinated Debt Liens, whether by judicial action or otherwise;
and (vi) agrees that, so long as the Discharge of Senior Indebtedness has not
occurred, any payment or distribution of any kind or character, whether in cash,
debt securities, Equity Interests, obligations, or other property, and whether
or not such payment or distribution is collateral, proceeds of collateral, or on
account of collateral, whether under a Plan of Reorganization or otherwise,
received by or distributed to any Subordinated Debt Party as a result of such
Impermissible Subordinated Debt Lien shall be turned over to the Senior Lenders
(for application to the Senior Indebtedness) and the other Beneficiaries (for
application to the applicable Other Senior Indebtedness), on a Pro Rata Basis.

3.2 Relative Priorities

 

  a.

Notwithstanding the date, manner or order of grant, attachment or perfection of
any Lien on the Collateral securing Senior Indebtedness, on

 

12



--------------------------------------------------------------------------------

  one hand, or any Lien on the Collateral securing Subordinated Indebtedness
(including any Liens on assets or property prohibited by or in violation of the
Note Agreement), on the other hand, and notwithstanding any provision of the UCC
or any other applicable law or the provisions of any security document or any
other Financing Document or any other circumstance whatsoever, and
notwithstanding any failure of the Senior Lenders to adequately perfect their
Liens in the Collateral, the subordination of any Lien on the Collateral
securing any Senior Indebtedness to any Lien securing any other obligation of
any Obligor, or the avoidance, invalidation or lapse of any Lien on the
Collateral securing any Senior Indebtedness, each Subordinated Debt Party hereby
agrees that, so long as the Discharge of Senior Indebtedness has not occurred,
(a) any such Lien now or hereafter held by or for the benefit of any Senior
Lender which now or hereafter secures Senior Indebtedness shall be senior in
right, priority, operation, effect and all other respects to any and all such
Liens now or hereafter held by or for the benefit of any Subordinated Debt Party
which now or hereafter secure Subordinated Indebtedness, (b) any such Lien now
or hereafter held by or for the benefit of any Subordinated Debt Party which now
or hereafter secures Subordinated Indebtedness shall be junior and subordinate
in right, priority, operation, effect and all other respects to any and all such
Liens now or hereafter held by or for the benefit of any Senior Lender which now
or hereafter secures Senior Indebtedness, and (c) any and all such Liens now or
hereafter held by or for the benefit of any Senior Lender which now or hereafter
secure Senior Indebtedness shall be and remain senior in right, priority,
operation, effect and all other respects to any and all such Liens now or
hereafter held by or for the benefit of any Subordinated Debt Party which now or
hereafter secures Subordinated Indebtedness for all purposes, whether or not any
such Liens are subordinated in any respect to any other Lien securing any other
obligation of any Obligor or any other Person.

 

  b. Each Subordinated Debt Party acknowledges that the terms of the Senior
Indebtedness may be modified, extended or amended from time to time, and that
the aggregate amount of the Senior Indebtedness may be increased, replaced or
Refinanced, in each event, without notice to or consent by any Subordinated Debt
Party and without affecting the provisions hereof. The lien priorities provided
in this Section shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or Refinancing of either the Senior
Indebtedness or the Subordinated Indebtedness, or any portion thereof.

3.3 Bailment for Perfection of Certain Security Interests

Each Subordinated Debt Party agrees that if it shall at any time hold a Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any account

 

13



--------------------------------------------------------------------------------

in which such Collateral is held, and if such Collateral or any such account is
in fact in the possession or under the control of the Subordinated Debt Party or
any of their respective agents or bailees (such Collateral being referred to
herein as the “Other Pledged or Controlled Collateral”), such Subordinated Debt
Party solely for the purpose of perfecting the Beneficiaries’ Liens granted
under the related governing documents, also holds such Other Pledged or
Controlled Collateral as bailee for the Beneficiaries. No Subordinated Debt
Party shall charge any Beneficiary a fee for holding such Collateral as bailee
pursuant hereto.

3.4 Certain Agreements with Respect to Unenforceable Liens

Notwithstanding anything to the contrary contained herein, if in any Insolvency
Proceeding a determination is made that any Lien held by a Senior Lender
encumbering, or purporting to encumber, any Collateral is not valid or
enforceable for any reason, or is avoided or avoidable under a Bankruptcy Law,
then each Subordinated Debt Party agrees that, any distribution or recovery it
may receive with respect to, or allocable to, the value of the assets intended
to constitute such Collateral or any proceeds thereof shall, on a Pro Rata Basis
(for so long as the Discharge of Senior Indebtedness has not occurred), be
segregated and held in trust and forthwith paid over to the Senior Lenders (for
application in payment of the Senior Indebtedness); provided that if in any
Insolvency Proceeding a similar determination is made regarding any Lien (as
described above, mutatis mutandis to reflect Liens held by any other
Beneficiary) held by any other Beneficiary, any such distribution or recovery
shall, on a Pro Rata Basis, be held in trust and forthwith paid over to the
Senior Lenders (for application to the Senior Indebtedness) and the other
Beneficiaries (for application to the applicable Other Senior Indebtedness), in
each case, in the same form as received, if received in cash, or if not received
in cash, as agreed by the Beneficiaries. Until the Discharge of Senior
Indebtedness occurs, each Subordinated Debt Party hereby appoints each Senior
Lender, and any officer or agent of each Senior Lender, with full power of
substitution, the attorney-in-fact of each Subordinated Debt Party for the
limited purpose of carrying out the provisions of this Section 3.4 for the
benefit of the Senior Lenders and taking any action and executing any instrument
that the Required Holders may deem necessary or advisable to accomplish the
purposes of this Section 3.4 for the benefit of the Senior Lenders, which
appointment is irrevocable and coupled with an interest, and is subject to any
constraints thereon set forth in any Collateral Agreement.

Article 4

ENFORCEMENT OF RIGHTS AND REMEDIES

4.1 Exercise of Rights and Remedies.

 

  a.

So long as the Discharge of Senior Indebtedness has not occurred, whether or not
any Insolvency Proceeding has been commenced or is pending, the Senior Lenders
and the other Beneficiaries (if any) shall have the exclusive right to enforce
all rights and to exercise all remedies (including any right of setoff or
recoupment), whether at law or in equity, against the Obligors or the Collateral
(including making determinations regarding the release, Disposition or
restrictions with respect to the Collateral), or to commence or seek to commence
any action or proceeding with respect to

 

14



--------------------------------------------------------------------------------

  such rights or remedies (including any foreclosure action or proceeding or any
Insolvency Proceeding), in each case, without any consultation with or the
consent of any Subordinated Debt Party, provided, however, a Subordinated Debt
Party may exercise rights against the Obligors solely to the extent expressly
permitted under Section 4.1(b)(i) and (ii) below.

 

  b. So long as the Discharge of Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced or is pending, no
Subordinated Debt Party shall have any right to enforce any rights or to
exercise any remedies (including any right of setoff or recoupment), whether at
law or in equity, against Obligors or the Collateral (including making
determinations regarding the release, Disposition or restrictions with respect
to the Collateral), or to commence or seek to commence any action or proceeding
with respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency Proceeding), except (i) that a Subordinated Debt
Party may (A) file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of a
Subordinated Debt Party, in each case, to the extent not in contravention of the
terms of this Agreement, and (B) enforce rights and exercise remedies (other
than initiating, or supporting any other Person (other than a Senior Lender or
any other Beneficiary) in initiating, an Insolvency Proceeding) against an
Obligor (but not against Collateral) at any time during which such Subordinated
Debt Party is permitted to receive and retain Permitted Payments under
Section 7.1 below, and (ii) as otherwise provided in Section 5.4 hereof.

4.2 No Waiver by Senior Lenders

Nothing contained herein shall prohibit or in any way limit any Senior Lender
from opposing, challenging or objecting to, in any Insolvency Proceeding or
otherwise, any action taken, or any claim made, by a Subordinated Debt Party.

4.3 Automatic Release of Subordinated Liens.

 

  a. If, in connection with any Disposition of any Collateral permitted under
the terms of the Note Agreement, or in connection with the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, (1) the Senior Lenders release the Liens on such
Collateral securing Senior Indebtedness or (2) such Liens securing the Senior
Indebtedness are otherwise released as permitted by the Financing Documents (in
each case, a “Release”), other than any such Release granted following the
Discharge of Senior Indebtedness, then the Liens on such Collateral securing
Subordinated Indebtedness shall be automatically, unconditionally and
simultaneously released, and each Subordinated Debt Party shall promptly execute
and deliver to the Senior Lenders, the relevant Obligor or grantor such
termination statements, releases and other documents as any Senior Lender or the
relevant Obligor or grantor may reasonably request to effectively confirm such
Release.

 

15



--------------------------------------------------------------------------------

  b. Until the Discharge of Senior Indebtedness occurs, each Subordinated Debt
Party hereby appoints each Senior Lender, and any officer or agent of each
Senior Lender, with full power of substitution, as the attorney-in-fact of each
Subordinated Debt Party for the purpose of carrying out the provisions of this
Section 4.3 and taking any action and executing any instrument that the Required
Holders may deem necessary or advisable to accomplish the purposes of this
Section 4.3 (including any endorsements or other instruments of transfer or
release), which appointment is irrevocable and coupled with an interest.

4.4 Insurance and Condemnation Awards

So long as the Discharge of Senior Indebtedness has not occurred, the Senior
Lenders and the other Beneficiaries shall have the exclusive right, subject to
the rights of the Obligors under the Financing Documents, to settle and adjust
claims in respect of Collateral under policies of insurance covering Collateral
and to approve any award granted in any condemnation or similar proceeding, or
any deed in lieu of condemnation, in respect of the Collateral. All proceeds of
any such policy and any such award, or any payments with respect to a deed in
lieu of condemnation, shall, prior to the Discharge of Senior Indebtedness and
subject to the rights of the Obligors under the Financing Documents, be paid to
the Senior Lenders (for application to the Senior Indebtedness) and the other
Beneficiaries (for application to the applicable Other Senior Indebtedness), on
a Pro Rata Basis, and, subject to the rights of the Obligors under the Financing
Documents, as proceeds of Collateral. Until the Discharge of Senior Indebtedness
has occurred, if a Subordinated Debt Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment, it shall
transfer and pay over such proceeds to each of the Beneficiaries in accordance
with Section 6.1.

Article 5

NO INTERFERENCE

5.1 Prohibited Acts.

Without in any way limiting the scope of Section 4.1 above, so long as the
Discharge of Senior Indebtedness has not occurred, but subject always to the
provisions of Section 11.1(a), each Subordinated Debt Party agrees, whether or
not any Insolvency Proceeding or other Proceeding has been commenced or is
pending, that it will not, and hereby waives any right to:

 

  a. initiate, or support any other Person (other than a Senior Lender or any
other Beneficiary) in initiating, an Insolvency Proceeding;

 

  b. take, or support any other Person (other than a Senior Lender or any other
Beneficiary) in taking, any Enforcement Action, except that Subordinated
Creditor may receive and retain Permitted Payments solely to the extent
expressly permitted under Section 7.1 below;

 

16



--------------------------------------------------------------------------------

  c. contest, protest or object to (or support any other Person contesting) any
foreclosure action or proceeding (including an Insolvency Proceeding) brought by
any Senior Lender or any other Beneficiary, or any other enforcement or exercise
by any Senior Lender or any other Beneficiary of any rights or remedies relating
to the Senior Indebtedness and the Collateral;

 

  d. contest, protest or object to (or support any other Person contesting) the
forbearance by any Senior Lender or any other Beneficiary from commencing or
pursuing any foreclosure action or proceeding or any other enforcement or
exercise of any rights or remedies with respect to the Senior Indebtedness and
the Collateral;

 

  e. take or receive any Collateral, or any proceeds thereof or payment with
respect thereto, in connection with the exercise of any right or enforcement of
any remedy (including any right of setoff) with respect to any Subordinated
Indebtedness, any Collateral or in connection with any insurance policy award
under a policy of insurance relating to any Collateral (including any mortgagee
policy of insurance) or any condemnation award (or deed in lieu of condemnation)
relating to any Collateral;

 

  f. take (or support any other Person in taking) any action that would, or
could reasonably be expected to, hinder, in any manner, any exercise of any
rights or remedies of the Beneficiaries under any definitive documentation
entered into by the Obligors evidencing Beneficiary Indebtedness, including
under the Financing Documents (including any Disposition of Collateral) by
foreclosure or otherwise;

 

  g. contest, protest or object to (or support any other Person in objecting to)
the manner in which any Senior Lender may seek to enforce or collect the Senior
Indebtedness or any Liens, regardless of whether any action or failure to act by
or on behalf of any Senior Lender is, or could be, adverse to the interests of a
Subordinated Debt Party, and will not assert (or support any other Person in
asserting), and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or claim the benefit of any
marshaling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior creditor may have under applicable law;

 

  h.

attempt, directly or indirectly, whether by judicial proceeding or otherwise, to
challenge or question (or support any other Person in challenging or
questioning) the validity, priority or enforceability of any

 

17



--------------------------------------------------------------------------------

  Senior Indebtedness, the priority, perfection, validity or enforceability of
any Lien on the Collateral, or the validity or enforceability of any of the
Financing Documents, including this Agreement (and any automatic reinstatement
thereof under Section 11.1 below), or the validity or enforceability of the
priorities, rights or obligations established by this Agreement;

 

  i. contest, protest or object to (or support any other Person contesting) any
Disposition of all or any part of the Collateral, provided that the Liens of
Subordinated Debt Parties attach to the net proceeds of the Disposition with at
least the same priority and validity as the Liens held by Subordinated Debt
Parties on such Collateral, and the Liens remain subject to the terms of this
Agreement;

 

  j. contest, protest or object to (or support any other Person contesting) any
request of any Senior Lender for (1) relief from the automatic stay imposed by
Section 362 of the Bankruptcy Code or (2) adequate protection within the meaning
of Section 361 of the Bankruptcy Code;

 

  k. contest, protest or object to (or support any other Person contesting) the
payment of Post-Petition Interest, or any fees, costs, charges and expenses to
any Senior Lender under Section 506(b) of the Bankruptcy Code;

 

  l. unless otherwise agreed by the Required Holders in writing, (i) file any
motion, application or other pleading seeking affirmative relief, including
without limitation for the appointment of a trustee or examiner in an Insolvency
Proceeding, for the conversion of the case to a liquidation proceeding, for the
substantive consolidation of the Obligor’s bankruptcy case with the case of any
other entity, for the creation of a separate official committee representing
only the Subordinated Creditors or the Subordinated Debt Parties, or any other
form of affirmative relief of any other kind or nature, or (ii) file any
objection or other responsive pleading opposing any relief requested by any
Senior Lender or support any other Person taking any such action;

 

  m.

In any Insolvency Proceeding or other Proceeding of any Obligor, if any Obligor
shall, as debtor(s)-in-possession, move for approval of financing, which for
avoidance of doubt, may include a roll-up of the Senior Indebtedness under the
Note Agreement and the Notes (“DIP Financing”) to be provided by one or more
lenders, which, for avoidance of doubt, may include the Senior Lenders (the “DIP
Lenders”), under Section 364 of the Bankruptcy Code or the use of cash
collateral or the sale of property that constitutes Collateral under Section 363
of the Bankruptcy Code or pursuant to any Plan of Reorganization, each
Subordinated Creditor agrees that it will raise no objection to, nor support any
Person objecting to, and shall be deemed to have consented to, any such
financing or to the Liens on the Collateral securing the same (“DIP Financing
Liens”) or to any

 

18



--------------------------------------------------------------------------------

  use of cash collateral or sale (whether under Section 363 of the Bankruptcy
Code or pursuant to any Plan of Reorganization) of property that constitutes
Collateral (including any bid, sale procedure or other orders in respect
thereof), unless the Required Holders shall then oppose or object to such DIP
Financing or such DIP Financing Liens or use of cash collateral or sale of
Collateral (and each Subordinated Debt Party will consent, and is deemed to have
consented, to the subordination of its Liens with respect to such Collateral);

 

  n. provide (or support any Person other than a Beneficiary in providing) DIP
Financing to any Obligor secured by Liens equal or senior in priority to the
Liens securing any Senior Indebtedness, provided, however, that if one or more
Senior Lenders, on the one hand, and one or more other Beneficiaries, on the
other hand, propose to provide competing DIP financings, no Subordinated Debt
Party shall support any Beneficiary in providing DIP Financing, unless all of
the applicable Beneficiaries proposing to provide such competing DIP financings
so agree, and provided, further if (i) the Senior Lenders are provided
reasonable advance notice and opportunity to provide DIP Financing, but no
Senior Lender offers to provide such DIP Financing, and (ii) no other Person
(other than a Subordinated Debt Party), after having received reasonable advance
notice and opportunity to provide DIP Financing, offers to provide DIP Financing
on terms acceptable to the Senior Lenders, in each case on or before the date of
any hearing to approve DIP Financing, then one or more Subordinated Debt Parties
may seek to provide DIP Financing secured by Liens equal or senior in priority
to the Liens securing any Senior Indebtedness and the Senior Lenders may object
to such DIP Financing;

 

  o. oppose, seek to challenge or support any Person challenging, the Senior
Indebtedness, any Lien securing the Senior Indebtedness, or any request for the
allowance and payment of Post-Petition Interest and post-petition fees, costs,
charges and expenses;

 

  p. seek adequate protection, within the meaning of Section 361 of the
Bankruptcy Code, of any interest in any Collateral, in each case without the
Required Holders’ prior written consent, provided, however, that if in an
Insolvency Proceeding Senior Lenders are granted adequate protection in the form
of a Lien on additional property as collateral, a Subordinated Debt Party
holding a Lien at the time of the filing of such Insolvency Proceeding may seek
or request adequate protection in the form of a junior Lien on such additional
collateral, which Lien shall automatically be subject to the terms of this
Agreement in all respects, including without limitation, the payment-over
provisions herein contained, and shall be subordinated to the Liens of the
Senior Lenders (including adequate protection Liens) and subordinated to any DIP
Financing Liens (and all obligations relating thereto), in each case on the same
basis as the Subordinated Debt Party’s other Liens are subordinated herein;

 

19



--------------------------------------------------------------------------------

  q. propose, sponsor, support, vote in favor of or agree to (i) any
Non-Conforming Plan of Reorganization or (ii) any Plan of Reorganization,
directly or indirectly, that is pursued pursuant to Section 1129(b)(1) of the
Bankruptcy Code; and

 

  r. seek relief from the automatic stay or any other stay in an Insolvency
Proceeding or other Proceeding in respect of Collateral, an Obligor or its
property.

5.2 Additional Agreements

 

  a. At any time prior to the Discharge of Senior Indebtedness, in any
Insolvency Proceeding or other Proceeding of any Obligor or its property:

 

  i. the Required Holders shall have the right, but not the obligation, to file
claims and proofs of claim in respect of the Subordinated Indebtedness, vote any
and all such claims in connection with any Plan of Reorganization, and take such
other action as the Required Holders may so elect in their discretion;

 

  ii. each Subordinated Debt Party hereby grants each Senior Lender an
irrevocable proxy coupled with a pledge to vote or cause to be voted any and all
claims of such Subordinated Debt Party arising in connection with any Plan of
Reorganization, in proportion to the Senior Indebtedness on a Pro Rata Basis (or
as otherwise agreed by all of the Beneficiaries);

 

  iii. unless the Required Holders have invoked their rights under this
Section 5.2 or another Beneficiary has invoked any rights it may have to file
claims or proofs of claims on account of the Subordinated Indebtedness in an
Insolvency Proceeding or other Proceeding, each Subordinated Debt Party shall
timely file a claim or proof of claim or claims or proofs of claim, each in the
form required in such Proceedings, for the full outstanding amount of the
Subordinated Indebtedness;

 

  iv. each Subordinated Debt Party shall cause said claim or proofs of claim,
whether filed by such Subordinated Debt Party, the Required Holders, or another
Beneficiary to be approved by the Beneficiaries, and all payments and other
distributions in respect thereof to be made directly to each of the Senior
Lenders (for application to the Senior Indebtedness) and the other Beneficiaries
(for application to the applicable Other Senior Indebtedness), on a Pro Rata
Basis; and

 

20



--------------------------------------------------------------------------------

  v. Each of the Subordinated Debt Parties agrees that it will support, vote in
favor of and agree to any Plan of Reorganization proposed or supported by the
Beneficiaries.

 

  b. Each Subordinated Debt Party shall execute and deliver to the Senior
Lenders such further proofs of claim, assignments of claim and other instruments
confirming the authorization referred to in the foregoing clause (a), and any
powers of attorney confirming the rights of the Senior Lenders arising
thereunder, and shall take such other actions as may be requested by the Senior
Lenders or their representative in connection therewith in order to enable the
Senior Lenders or their representative to enforce any and all claims in respect
of the Subordinated Indebtedness at any time prior to the Discharge of Senior
Indebtedness.

 

  c. Each Subordinated Debt Party hereby irrevocably agrees that the Required
Holders may, in their sole discretion, in the name of each such Subordinated
Debt Party or otherwise, demand, sue for, collect, and receive any receipt for
any and all such payments or distributions which would be required hereunder to
be applied to the Senior Indebtedness, and any such receipts shall be
distributed to the Senior Lenders (for application to the Senior Indebtedness),
and file, prove and vote or consent in any Proceeding with respect to any and
all claims of each of the Subordinated Debt Parties relating to the Subordinated
Indebtedness at any time prior to the Discharge of Senior Indebtedness.

5.3 Certain Additional Waivers by Subordinated Debt Parties

Each Subordinated Debt Party waives any claim it or they may hereafter have
against any Senior Lender arising out of any action taken or not taken by any
Senior Lender in an Insolvency Proceeding, including without limitation, (a) the
election by any Senior Lender of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or DIP Financing authorized in any Insolvency
Proceeding or other Proceeding, or (c) any grant of a security interest, any
payment, or award of adequate protection within the meaning of Section 361 of
the Bankruptcy Code, in any Insolvency Proceeding, or (d) any sale or other
Disposition of Collateral or in connection with any Plan of Reorganization. In
addition, no Subordinated Debt Party shall assert or enforce, at any time prior
to the Discharge of Senior Indebtedness, any claim under Section 506(c) of the
Bankruptcy Code.

5.4 Permitted Actions

Notwithstanding anything in this Agreement to the contrary, no provision of this
Agreement shall prohibit, limit, or restrict the Subordinated Debt Parties from
taking any of the following actions: (a) any action to the extent necessary to
(i) prevent the running of any

 

21



--------------------------------------------------------------------------------

applicable statute of limitations or similar restriction on claims, provided
that no such action shall be filed sooner than 90 days before the expiration of
any such applicable statute of limitations or similar restriction on claims, or
(ii) assert a compulsory cross claim or counterclaim against any Obligor, and
(b) any action to seek and obtain specific performance or injunctive relief to
compel an Obligor to comply with (or not violate or breach) any non-payment
obligation under any Support Agreement, so long as it is (x) not accompanied by
a claim for monetary damages or a request for payment of any portion of the
Subordinated Indebtedness, (y) not an Enforcement Action, and (z) does not seek
to initiate an Insolvency Proceeding; provided further, in the case of (a) or
(b), such permitted actions shall be subject to and not in contravention of the
terms of this Agreement, including the payment over provisions contained herein.

Article 6

ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER

6.1 Payment Over

So long as the Discharge of Senior Indebtedness has not occurred, any payment or
distribution of any kind or character, whether in cash, debt securities, Equity
Interests, obligations, or other property, and whether or not such payment or
distribution is Collateral, proceeds of Collateral, or on account of Collateral,
in each case whether or not under a Plan of Reorganization or otherwise,
together with the property referred to in Section 2.1(e), Section 2.2,
Section 3.1(c) and Section 4.4, received by a Subordinated Debt Party in respect
of the Subordinated Indebtedness, in each case other than Permitted Payments
under Section 7.1, shall be segregated and held in trust and forthwith
transferred or paid over to the Senior Lenders (for application to the Senior
Indebtedness) and the other Beneficiaries (for application to the applicable
Other Senior Indebtedness), on a Pro Rata Basis, in each case (i) in the same
form as received, if received in the form of cash, and to the extent not
received in the form of cash, then as directed in a writing signed by all of the
Beneficiaries, and (ii) together with any necessary endorsements. Until the
Discharge of Senior Indebtedness occurs, each Subordinated Creditor (a) agrees
to reimburse the Senior Lenders for all reasonable costs, including reasonable
attorneys’ fees, incurred by the Senior Lenders in the course of collecting said
sums should a Subordinated Debt Party fail to voluntarily turn the same over to
the applicable Beneficiary in accordance with this Agreement and upon demand,
and (b) hereby appoints each Senior Lender, and any officer or agent of each
Senior Lender, with full power of substitution, the attorney-in-fact of each
Subordinated Debt Party for the purpose of carrying out the provisions of this
Section 6.1 for the benefit of the Senior Lenders and taking any action and
executing any instrument that the Required Holders may deem necessary or
advisable to accomplish the purposes of this Section 6.1 for the benefit of the
Senior Lenders, which appointment is irrevocable and coupled with an interest.

6.2 Application of Payments

All payments and distributions received by the Senior Lenders pursuant to the
terms of this Agreement and in respect of the Subordinated Indebtedness (other
than Permitted Payments), to the extent received in or converted into cash, may
be applied by the Senior Lenders first to the

 

22



--------------------------------------------------------------------------------

payment of any and all reasonable expenses (including reasonable legal fees and
expenses) paid or incurred by the Senior Lenders in enforcing this Agreement, or
in endeavoring to collect or realize upon any of the Subordinated Indebtedness
or any Collateral, in each case as provided herein, and any balance thereof
shall, solely as between the Subordinated Debt Parties and the Senior Lenders,
be applied by the Senior Lenders in such order of application as the Senior
Lenders may from time to time elect, toward the payment of the Senior
Indebtedness remaining unpaid.

6.3 Payment in Full on Senior Indebtedness

For purposes of this Agreement, the Senior Indebtedness shall not be deemed to
have been paid in full until the Discharge of Senior Indebtedness shall have
occurred.

6.4 Legend on Subordinated Debt Instruments

The Subordinated Creditors shall, substantially simultaneously with the
execution and delivery hereof, cause a conspicuous legend to be placed on each
of the instruments evidencing Subordinated Indebtedness to the following effect:

“This instrument, the indebtedness evidenced hereby or any lien or security
interest on Collateral securing such indebtedness, is subordinated, in the
manner and to the extent set forth in an agreement dated as of September 30,
2014 (as such agreement may from time to time be amended, restated, modified, or
supplemented, the “Subordination Agreement”), by the maker and payee of this
instrument in favor of “the Senior Lenders” referred to therein, to all Senior
Indebtedness (as defined therein), and each holder of this instrument, by its
acceptance hereof, shall be bound by the Subordination Agreement.”

and upon request by the Required Holders deliver a copy of each of the
instruments evidencing Subordinated Indebtedness, as so marked, to the Senior
Lenders within 60 days following such request. In the event of any conflict
between any instrument evidencing Subordinated Indebtedness and the terms of
this Agreement, the terms of this Agreement shall control.

Article 7

PERMITTED PAYMENTS

7.1 Permitted Payments

At any time other than during the continuation of a Default or Event of Default,
and subject to the other conditions contained in Section 10.9 of the Note
Agreement, each Subordinated Debt Party shall be entitled to receive and retain
payments (“Permitted Payments”) on account of any Subordinated Indebtedness in
accordance with the terms of such Subordinated Indebtedness.

 

23



--------------------------------------------------------------------------------

Article 8

SUBROGATION

8.1 Right of Subrogation and Related Restrictions

If a Subordinated Debt Party pays or distributes cash, property, or other assets
to the Senior Lenders, the Subordinated Debt Party will be subrogated to the
rights of the Senior Lenders with respect to the value of the payment or
distribution; provided, however, the Subordinated Debt Party shall not exercise
any rights which it may acquire by way of subrogation or contribution under this
Agreement, as a result of any payment made hereunder or otherwise, until this
Agreement has ceased to be effective in accordance with Section 11.1(a).

8.2 Transfer by Subrogation

If (a) the Senior Lenders receive payment of any of the Subordinated
Indebtedness and (b) the Discharge of Senior Indebtedness has occurred, then the
Senior Lenders will each, at the applicable Subordinated Creditor’s request and
expense, execute and deliver to the Subordinated Creditor appropriate documents,
without recourse and without representation or warranty (except as to their
right to transfer such Senior Indebtedness and related security free of
encumbrances created by the Senior Lenders), necessary to evidence the transfer
by subrogation to the Subordinated Creditor of an interest in its Senior
Indebtedness and any security held therefor resulting from such payment of the
Subordinated Indebtedness to the Senior Lenders.

Article 9

DEALINGS WITH OBLIGORS

9.1 Restricted Dealings by Subordinated Creditors

Except with the prior written consent of the Required Holders, no Subordinated
Debt Party shall:

 

  a. assign all or any portion of the Subordinated Indebtedness in favor of any
Person other than the Senior Lenders unless such Person has agreed in writing
with the Required Holders to be bound by the provisions hereof in the place and
stead of the Subordinated Creditor; or

 

  b. commence, or join with any other Person in commencing, any Proceeding
respecting any Obligor or any Restricted Subsidiary of an Obligor.

9.2 Permitted Dealings by Senior Lenders

Notwithstanding anything in this Agreement, each Subordinated Debt Party
acknowledges and agrees each of the Senior Lenders shall be entitled to:

 

  a. lend monies or otherwise extend credit or accommodations to any Obligor as
part of the Senior Indebtedness or otherwise; provided, however, that loans,
credit, or accommodations not constituting Senior Indebtedness are not entitled
to the benefits of this Agreement;

 

24



--------------------------------------------------------------------------------

  b. agree to any change in, amendment to, waiver of, or departure from, any
term of the Note Agreement or any other Financing Document including, without
limitation, any amendment, renewal or extension of such agreement or increase in
the payment obligations of any Obligor under any such Financing Documents;

 

  c. grant time, renewals, extensions, releases, discharges or other indulgences
or forbearances to any Obligor in respect of the Senior Indebtedness;

 

  d. waive timely and strict compliance with or refrain from exercising any
rights under or relating to the Senior Indebtedness;

 

  e. accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;

 

  f. change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, any of the Senior Lenders;

 

  g. acquire, give up, vary, exchange, release, discharge or otherwise deal with
or fail to deal with any security interests, guaranties or collateral relating
to any Senior Indebtedness, this Agreement or any Financing Document or allow
any Obligor or any other Person to deal with the property which is subject to
such security interests, guaranties or collateral, all as the Senior Lenders may
deem appropriate; and/or

 

  h. abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission or negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of a Subordinated Debt Party or the rights of the Senior
Lenders under this Agreement;

all of which may be done without notice to or consent of a Subordinated Debt
Party and without impairing, releasing or otherwise affecting any rights or
obligations of any Subordinated Debt Party hereunder or any rights of the Senior
Lenders hereunder.

 

25



--------------------------------------------------------------------------------

Article 10

REPRESENTATIONS AND WARRANTIES

10.1 Representations and Warranties

Each Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:

 

  a. such Subordinated Creditor is duly incorporated, formed or amalgamated, as
the case may be, and validly existing under the laws of its jurisdiction of
incorporation, formation, or amalgamation, as the case may be;

 

  b. such Subordinated Creditor has all necessary corporate or equivalent power
and authority to enter into this Agreement;

 

  c. such Subordinated Creditor has taken all necessary corporate or equivalent
action to authorize the creation, execution, delivery and performance of this
Agreement;

 

  d. this Agreement constitutes a valid and legally binding obligation of such
Subordinated Creditor, enforceable against such Subordinated Creditor in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and general equity principles; and

 

  e. neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions hereof (i) will result in a violation of any formation
or governance documents of such Subordinated Creditor or any applicable law,
order, judgment, injunction, award or decree; (ii) will result in a breach of,
or constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which such Subordinated Creditor is a
party or by which it or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as has
already been obtained and is in full force and effect.

Article 11

CONTINUING SUBORDINATION

11.1 Continuing Subordination; Reinstatement

This Agreement shall create a continuing subordination and shall:

 

  a. remain in full force and effect until the earlier of: (i) the Discharge of
Senior Indebtedness has occurred, or (ii) 366 days after the Discharge of
Subordinated Indebtedness has occurred; provided, however, that if an Insolvency
Proceeding is initiated on or before the date that is 366 days after the
Discharge of Subordinated Indebtedness has occurred, this Agreement shall remain
in full force and effect until the Discharge of Senior Indebtedness has occurred
and, provided, further, that Section 9.1(b) shall remain in effect until 91 days
after such time;

 

26



--------------------------------------------------------------------------------

  b. be binding upon each Subordinated Debt Party and its successors and
assigns; and

 

  c. inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders and their successors and
permitted assigns for their benefit and for the benefit of any other Person
entitled to the benefit of any Financing Documents from time to time, including
any permitted assignee of some or all of the Financing Documents.

Each Subordinated Debt Party agrees that, following termination hereof, this
Agreement shall be automatically reinstated if for any reason any payment or
transfer made on account of the Senior Indebtedness or Subordinated
Indebtedness, as the case may be, is rescinded, avoided or must be otherwise
restored or returned by any Senior Lender or Subordinated Debt Party, as the
case may be, whether as a result of any Insolvency Proceedings in bankruptcy or
reorganization or otherwise, in each case retroactive to the date of such
payment or transfer.

11.2 Other Obligations not Affected

The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.

11.3 Acknowledgment of Documentation

Each Subordinated Creditor hereby acknowledges that it is familiar with and
understands the terms of the Note Agreement and all other Financing Documents.
Each Subordinated Creditor shall ensure that the Obligors provide such copies as
the Subordinated Creditor wishes to receive of all amendments, modifications or
supplements to any of the aforementioned documents and of any other documents,
instruments or agreements which are executed in the future pursuant to which
Senior Indebtedness may arise. None of the Senior Lenders shall in any manner
have any obligation to ensure such receipt nor shall lack of receipt in any way
affect the absolute and unconditional nature of the Subordinated Debt Parties’
obligations hereunder in respect of the Senior Indebtedness thereby created or
arising.

Article 12

NO LIABILITY; OBLIGATIONS ABSOLUTE

12.1 Information

No Senior Lender shall have any duty to disclose to any Subordinated Debt Party
any information relating to any Obligor or any of their Subsidiaries, or any
other circumstance

 

27



--------------------------------------------------------------------------------

bearing upon the risk of nonpayment of any of the Senior Indebtedness or the
Subordinated Indebtedness, as the case may be, that is known or becomes known to
any of them or any of their Affiliates.

12.2 No Warranties or Liability.

 

  a. Each Subordinated Creditor acknowledges and agrees that no Senior Lender
has made any express or implied representation or warranty of any kind and no
Senior Lender shall have any express or implied duty to any Subordinated Debt
Party.

 

  b. Each Subordinated Debt Party agrees that no Senior Lender shall have any
liability to any Subordinated Debt Party, and hereby waives any claim against
any Senior Lender, arising out of any and all actions which the Senior Lenders
may take or permit or omit to take with respect to (i) the Financing Documents,
(ii) the collection of the Senior Indebtedness, (iii) any Lien securing the
Senior Indebtedness, or (iv) the maintenance of, the preservation of, the
foreclosure upon or the Disposition of any Collateral, regardless of whether an
Insolvency Proceeding has been commenced.

12.3 Rights of Senior Lenders Not Affected

All rights and interests of the Senior Lenders under this Agreement, and all
agreements and obligations of the Subordinated Debt Parties, and the Obligors
under this Agreement, shall remain in full force and effect irrespective of:
(a) any lack of collectability, validity or enforceability of all or any portion
of this Agreement, the Senior Indebtedness or any of the Financing Documents due
to incapacity, lack of power of authority, discharge or for any reason
whatsoever (other than a Discharge of Senior Indebtedness); (b) any change in
the amount of interest accruing on, time, manner or place of payment of, or in
any other terms or conditions of, all or any of the Senior Indebtedness, or any
other amendment or waiver of, or any consent to departure from, any of the
Financing Documents, including, without limitation, changes in the terms of
disbursement or repayment of any loan proceeds, any modifications, increases,
extensions, renewals, rearrangements, restatements, acceleration, settlement or
compromise of the Senior Indebtedness or the advancement of additional funds by
the Senior Lenders in their discretion; (c) the timing, manner and order of
application of any payments and credits made by the Senior Lenders on the Senior
Indebtedness; (d) the Senior Lenders’ forbearance or agreement to forbear from
enforcing any right or remedy related to the Senior Indebtedness, including
rights and remedies against any obligor on the Senior Indebtedness; (e) any
exchange of Collateral, release or non-perfection of any Lien, subordination of
any Lien, or any release of any obligor on the Senior Indebtedness or any
release, amendment or waiver of, or consent to departure from or indulgence with
respect to, any Financing Documents, for all or any of the Senior Indebtedness;
(f) any future law, regulation, or order of any governmental authority (whether
of right or in fact) purporting to affect any term or provision of the Senior
Indebtedness or the Financing Documents; (g) any setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory) or
any other circumstance in respect of this Agreement, the Senior Indebtedness or
any Financing Documents that might otherwise constitute a defense available to
the Subordinated Creditor, the Subordinated Debt Parties, any Obligor or any
other

 

28



--------------------------------------------------------------------------------

obligor of the Senior Indebtedness, or a discharge of the Senior Indebtedness,
any Obligor or any Senior Indebtedness (other than a Discharge of Senior
Indebtedness); or (h) any action taken or refrained from taking by the Senior
Lenders regarding the Senior Indebtedness that the Senior Lenders deem
appropriate.

Article 13

GENERAL PROVISIONS

13.1 Notices

All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 18 of the Note Agreement. Until
otherwise notified by EEP, all such notices to any Subordinated Creditor may be
given to EEP on behalf of all such Subordinated Creditors, at the “Address for
Notices” following the signature block of EEP, and shall be sufficiently
delivered to all Subordinated Creditors if so given.

13.2 Amendments and Waivers

 

  a. No provision of this Agreement may be amended, waived, discharged or
terminated orally nor may any breach of any of the provisions of this Agreement
be waived or discharged orally, and any such amendment, waiver, discharge or
termination may only be made in writing signed by the Required Holders, and if
such amendment is intended to bind the Subordinated Creditor, by the
Subordinated Creditor.

 

  b. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof unless specifically waived in writing, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

  c. Any waiver of any provision of this Agreement or consent to any departure
by any party therefrom shall be effective only in the specific instance and for
the specific purpose for which given and shall not in any way be or be construed
as a waiver of any future requirement.

 

  d.

In addition, no term or provision of any in-effect subordination agreement
(including, without limitation, that certain Subordination Agreement, made as of
November 13, 2013, by the Issuer, Midcoast, the other Credit Parties (as defined
therein) party thereto, EEP, the subsidiaries and other affiliates of EEP party
thereto, in favor of Bank of America, N.A., as Administrative Agent, Swing Line
Lender, and an L/C Issuer, and the Senior Lenders (as defined therein), as
amended and in effect from time to time) that is executed by a Subordinated Debt
Party in favor of a Beneficiary (which relates to the Subordinated Indebtedness
as the

 

29



--------------------------------------------------------------------------------

  Indebtedness subordinated thereunder to the Beneficiary Indebtedness therein
designated as “senior indebtedness”) may be amended, waived, supplemented or
otherwise modified without the prior written consent of the Required Holders if
such amendment, waiver, supplement or other modification (i) provides, or
proposes, any term or provision more advantageous to holders of such Beneficiary
Indebtedness than those provided to the Senior Lenders under this Agreement
(which such consent, in the case of this clause (i), shall not be unreasonably
withheld, delayed or conditioned) or (ii) adversely affects any Senior Lender.
For the avoidance of doubt, any termination of any such other subordination
agreement shall not require the consent of the Required Holders.

13.3 Assignment by Senior Lenders

 

  a. Each Subordinated Debt Party acknowledges and agrees that each of the
Senior Lenders shall have the right, subject to the terms of the Financing
Documents, to assign, sell, participate or otherwise transfer all or any portion
of its rights and benefits under the Financing Documents, and in connection
therewith, this Agreement, or both, and any Lien without the consent of the
Subordinated Debt Parties. This Agreement shall extend to and inure to the
benefit of each of the Senior Lenders and their respective successors and
assigns permitted pursuant to the terms of the Financing Documents.

 

  b. Notwithstanding any provision herein or referred to herein, nothing shall
prohibit or otherwise restrict the Senior Lenders from assigning all, but not
part, of the Senior Indebtedness to any one or more Affiliates of the Issuer.

13.4 Effectiveness in Insolvency or Liquidation Proceedings

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency Proceeding
notwithstanding Section 1129(b)(1) of the Bankruptcy Code, and is intended to be
and shall be interpreted to be enforceable against the parties hereto including
each Obligor to the maximum extent permitted pursuant to applicable law. All
references in this Agreement to any Obligor shall include such Person as a
debtor-in-possession and any receiver or trustee for such Person in any
Insolvency Proceeding.

13.5 Assignment and Certain Other Actions by Subordinated Creditor

Until Discharge of the Senior Indebtedness, no Subordinated Debt Party shall
(a) accelerate the maturity of the Subordinated Indebtedness to a date that is
earlier than six (6) months after the last occurring Maturity Date (as defined
in the Note Agreement); (b) take any guarantee for any Subordinated Indebtedness
from a Person unless contemporaneously therewith a guaranty by such Person shall
be entered into in respect of the Senior Indebtedness and such Person shall be
deemed an Obligor hereunder; or (c) sell, assign, transfer, endorse, pledge,
encumber or otherwise dispose of any of the Subordinated Indebtedness, unless
the Subordinated

 

30



--------------------------------------------------------------------------------

Creditors give the Senior Lenders written notice thereof and such sale,
transfer, endorsement, pledge, encumbrance or other disposition is to an
Affiliate of any Obligor and is made expressly subject to this Agreement. If any
Subordinated Debt Party takes a guarantee for any Subordinated Indebtedness, all
obligations under such guarantee shall constitute Subordinated Indebtedness
herein and such guaranty (and any recoveries thereon) shall be subject to the
terms of this Agreement, including the payment over provisions contained herein.

13.6 Further Assurances

Each Subordinated Creditor shall, at the request of the Senior Lenders but at
the expense of the Subordinated Creditors, do all such further acts and things
and execute and deliver all such further documents as the Senior Lenders may
reasonably require in order to fully perform and carry out the terms of this
Agreement.

13.7 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

13.8 Specific Performance

Each party to this Agreement may demand specific performance of this Agreement
and each party hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by any other party to
this Agreement.

13.9 Waiver of Right to Trial by Jury

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT,
ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY FINANCING
DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

13.10 Obligor Acknowledgment

Each Obligor hereby acknowledges and agrees to the terms of this Agreement, and
covenants not to participate in any violation thereof.

 

31



--------------------------------------------------------------------------------

13.11 Beneficiaries

The provisions of this Agreement define the relative rights solely of the
Subordinated Creditors and the Senior Lenders, and nothing contained in this
Agreement is intended to or shall impair the obligations of the Issuer or any
other Obligor, which are unconditional and absolute, to pay the Senior
Indebtedness and the Subordinated Indebtedness as and when the same shall become
due and payable in accordance with their respective terms, or to affect the
relative rights of creditors of the Issuer or any other Obligor other than the
relative rights of the Senior Lenders and the Subordinated Creditors or the
Liens created in favor of the Senior Lenders and the Subordinated Creditors,
respectively. Without limiting the generality of the foregoing, it is
specifically understood and agreed that no Person (including any Beneficiary
other than the Senior Lenders) is a third-party beneficiary of this Agreement,
and in furtherance (but not in limitation) thereof (i) no trustee in any
Insolvency Proceeding for or affecting, or unsecured creditor of, any Obligor
will have or acquire or be entitled to exercise any rights of any Senior Lender
or Subordinated Creditor under this Agreement under any legal or equitable
basis, theories or circumstances and (ii) the provisions of this Agreement are
not for the benefit of, and may not be enforced by, any Obligor or any other
obligor of the Senior Indebtedness or the Subordinated Indebtedness, or any
creditor of an Obligor or such obligors (except the Senior Lenders and the
Subordinated Creditors as herein provided).

13.12 Conflict with Collateral Agreements

To the extent there is any conflict or inconsistency among the terms hereof and
the terms of any Collateral Agreement, the terms of such Collateral Agreement
shall control.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Signatures on following pages]

 

32



--------------------------------------------------------------------------------

ISSUER:

MIDCOAST ENERGY PARTNERS, L.P.

a Delaware limited partnership, as Issuer

By:  

Midcoast Holdings, L.L.C., its General Partner

  By:  

/s/ Terrance L. McGill

   

Terrance L. McGill

President

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

OTHER OBLIGORS:

MIDCOAST OPERATING, L.P.

a Texas limited partnership, as a Subsidiary Guarantor

By:   Midcoast OLP GP, L.L.C., its General Partner   By:  

/s/ Mark A. Maki

    Mark A. Maki     Senior Vice President

 

ENBRIDGE G & P (EAST TEXAS) L.P. a Texas limited partnership, as a Subsidiary
Guarantor ENBRIDGE PIPELINES (EAST TEXAS) L.P. a Texas limited partnership, as a
Subsidiary Guarantor ENBRIDGE G & P (OKLAHOMA) L.P. a Texas limited partnership,
as a Subsidiary Guarantor ENBRIDGE PIPELINES (NORTH TEXAS) L.P. a Texas limited
partnership, as a Subsidiary Guarantor ENBRIDGE G & P (NORTH TEXAS) L.P. a Texas
limited partnership, as a Subsidiary Guarantor ELTM, L.P. a Delaware limited
partnership, as a Subsidiary Guarantor ENBRIDGE PIPELINES (TEXAS GATHERING) L.P.
a Delaware limited partnership, as a Subsidiary Guarantor ENBRIDGE MARKETING
(NORTH TEXAS) L.P. a Delaware limited partnership, as a Subsidiary Guarantor
ENBRIDGE GATHERING (NORTH TEXAS) L.P. a Texas limited partnership, as a
Subsidiary Guarantor ENBRIDGE LIQUIDS MARKETING (NORTH TEXAS) L.P. a Delaware
limited partnership, as a Subsidiary Guarantor ENBRIDGE PIPELINES (TEXAS
LIQUIDS) L.P.

a Texas limited partnership, as a Subsidiary Guarantor

By:
  Enbridge Holdings (Texas Systems) L.L.C., the General Partner, and as the
General Partner, of each of the foregoing listed entities

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

  By:  

/s/ Mark A. Maki

    Mark A. Maki     President ENBRIDGE ENERGY MARKETING, L.L.C. a Delaware
limited liability company, as a Subsidiary Guarantor By:  

/s/ Mark A. Maki

  Mark A. Maki   President MIDCOAST OLP GP, L.L.C. a Delaware limited liability
company, as a Subsidiary Guarantor By:  

/s/ Mark A. Maki

  Mark A. Maki   Senior Vice President ENBRIDGE PIPELINES (LOUISIANA LIQUIDS)
L.L.C. a Delaware limited liability company, as a Subsidiary Guarantor By:  

/s/ Mark A. Maki

  Mark A. Maki   President

ENBRIDGE PIPELINES (OKLAHOMA TRANSMISSION) L.L.C.

a Delaware limited liability company, as a Subsidiary Guarantor

By:  

/s/ Mark A. Maki

  Mark A. Maki   President

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

ENBRIDGE MARKETING (U.S.) L.P. a Texas limited partnership, as a Subsidiary
Guarantor By:   Enbridge Marketing (U.S.) L.L.C.,   its General Partner   By:  

/s/ Mark A. Maki

    Mark A. Maki     President

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

NOTEHOLDERS: ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA By:  

/s/ Brian F. Landry

Name:   Brian F. Landry Title:   Assistant Treasurer ALLIANZ GLOBAL RISKS US
INSURANCE COMPANY By:  

/s/ Brian F. Landry

Name:   Brian F. Landry Title:   Assistant Treasurer FIREMAN’S FUND INSURANCE
COMPANY By:   Allianz Investment Management LLC,   as authorized signatory and
investment manager   By:  

/s/ Brian F. Landry

  Name:   Brian F. Landry   Title:   Managing Director AMERICAN EQUITY
INVESTMENT LIFE INSURANCE COMPANY By:  

/s/ Jeffrey A. Fossell

Name:   Jeffrey A. Fossell Title:   Authorized Signatory AMERICAN FAMILY LIFE
INSURANCE COMPANY By:  

/s/ David L. Voge

Name:   David L. Voge Title:   Fixed Income Portfolio Manager

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

PRIMERICA LIFE INSURANCE COMPANY By:   Conning, Inc., as Investment Manager  
By:  

/s/ Samuel Otchere

  Name:   Samuel Otchere   Title:   Director PRIME REINSURANCE COMPANY, INC. By:
  Conning, Inc., as Investment Manager   By:  

/s/ Samuel Otchere

  Name:   Samuel Otchere   Title:   Director SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA By:   Conning, Inc., as Investment Manager   By:  

/s/ Samuel Otchere

  Name:   Samuel Otchere   Title:   Director 5 STAR LIFE INSURANCE COMPANY By:  
Conning, Inc., as Investment Manager   By:  

/s/ Samuel Otchere

  Name:   Samuel Otchere   Title:   Director USABLE LIFE By:   Conning, Inc., as
Investment Manager   By:  

/s/ Samuel Otchere

  Name:   Samuel Otchere   Title:   Director

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

KENTUCKY FARM BUREAU MUTUAL INSURANCE COMPANY By:   Fort Washington Investment
Advisors   As Investment Advisor   By:  

/s/ Steven K. Kreider

  Name:   Steven K. Kreider   Title:   SVP and Chief Investment Officer   By:  

/s/ Douglas E. Kelsey

  Name:   Douglas E. Kelsey   Title:   VP – Private Placements AUTO-OWNERS
INSURANCE COMPANY By:   Fort Washington Investment Advisors   As Investment
Advisor   By:  

/s/ Steven K. Kreider

  Name:   Steven K. Kreider   Title:   SVP and Chief Investment Officer   By:  

/s/ Douglas E. Kelsey

  Name:   Douglas E. Kelsey   Title:   VP – Private Placements AMERICAN FIDELITY
ASSURANCE COMPANY By:   Fort Washington Investment Advisors   As Investment
Advisor   By:  

/s/ Steven K. Kreider

  Name:   Steven K. Kreider   Title:   SVP and Chief Investment Officer   By:  

/s/ Douglas E. Kelsey

  Name:   Douglas E. Kelsey   Title:   VP – Private Placements

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

WESTERN-SOUTHERN LIFE ASSURANCE COMPANY By:  

/s/ James J. Vance

Name:   James J. Vance Title:   Vice President By:  

/s/ Jeffrey L. Stainton

Name:   Jeffrey L. Stainton Title:   Vice President COLUMBUS LIFE INSURANCE
COMPANY By:  

/s/ James J. Vance

Name:   James J. Vance Title:   Vice President By:  

/s/ Kevin L. Howard

Name:   Kevin L. Howard Title:   Vice President INTEGRITY LIFE INSURANCE COMPANY
By:  

/s/ James J. Vance

Name:   James J. Vance Title:   Vice President By:  

/s/ Kevin L. Howard

Name:   Kevin L. Howard Title:   Senior Vice President

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

THE LAFAYETTE LIFE INSURANCE COMPANY By:  

/s/ James J. Vance

Name:   James J. Vance Title:   Vice President By:  

/s/ Kevin L. Howard

Name:   Kevin L. Howard Title:   Vice President GENWORTH LIFE INSURANCE COMPANY
OF NEW YORK By:  

/s/ John Endres

Name:   John Endres Title:   Investment Officer GENWORTH MORTGAGE INSURANCE
CORPORATION By:  

/s/ John Endres

Name:   John Endres Title:   Investment Officer KNIGHTS OF COLUMBUS By:  

/s/ Charles E. Maurer, Jr.

Name:   Charles E. Maurer, Jr. Title:   Supreme Secretary MODERN WOODMEN OF
AMERICA By:  

/s/ Michael E. Dau

Name:   Michael E. Dau Title:   Treasurer & Investment Manager

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Matthew A. Baker

Name:   Matthew A. Baker Title:   Vice President PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY By:   Prudential Investment Management, Inc., as investment
manager   By:  

/s/ Matthew A. Baker

  Name:   Matthew A. Baker   Title:   Vice President PAR U HARTFORD LIFE
INSURANCE COMFORT TRUST By:   Prudential Arizona Reinsurance Universal Company,
as Grantor   By:   Prudential Investment Management,     Inc., as Investment
Manager     By:  

/s/ Matthew A. Baker

    Name:   Matthew A. Baker     Title:   Vice President FARMERS INSURANCE
EXCHANGE By:   Prudential Private Placement Investors, L.P. (as Investment
Advisor)   By:   Prudential Private Placement Investors, Inc. (as its General
Partner)     By:  

/s/ Matthew A. Baker

    Name:   Matthew A. Baker     Title:   Vice President

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

MID CENTURY INSURANCE COMPANY By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

  By:   Prudential Private Placement Investors, Inc. (as its General Partner)  
  By:  

/s/ Matthew A. Baker

    Name:   Matthew A. Baker     Title:   Vice President THE INDEPENDENT ORDER
OF FORESTERS By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

  By:   Prudential Private Placement Investors, Inc. (as its General Partner)  
  By:  

/s/ Matthew A. Baker

    Name:   Matthew A. Baker     Title:   Vice President PHYSICIANS MUTUAL
INSURANCE COMPANY By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

  By:   Prudential Private Placement Investors, Inc.     (as its General
Partner)     By:  

/s/ Matthew A. Baker

    Name:   Matthew A. Baker     Title:   Vice President ZURICH AMERICAN
INSURANCE COMPANY By:  

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

  By:   Prudential Private Placement Investors, Inc. (as its General Partner)  
  By:  

/s/ Matthew A. Baker

    Name:   Matthew A. Baker     Title:   Vice President

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF THE SOUTHWEST By:   Sentinel Asset Management, Inc.  
By:  

/s/ Chris P. Gudmastad

  Name:   Chris P. Gudmastad   Title:   Assistant Vice President TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:  

/s/ Matthew W. Smith

Name:   Matthew W. Smith Title:   Director VOYA INSURANCE AND ANNUITY COMPANY
VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY SECURITY LIFE OF DENVER INSURANCE
COMPANY RELIASTAR LIFE INSURANCE COMPANY By:   Voya Investment Management LLC,
as Agent   By:  

/s/ Christopher P. Lyons

  Name:   Christopher P. Lyons   Title:   Managing Director WOODMEN OF THE WORLD
LIFE INSURANCE SOCIETY By:  

/s/ Shawn Bengtson

Name:   Shawn Bengtson Title:   Vice President Investment By:  

/s/ Damian Howard

Name:   Damian Howard Title:   Director Equities Investment

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

SUBORDINATED CREDITORS: ENBRIDGE ENERGY PARTNERS, L.P. By:  

Enbridge Energy Management, L.L.C., as delegate of Enbridge Energy Company,
Inc.,

as General Partner

  By:  

/s/ Mark A. Maki

  Mark A. Maki   President Address for Notices Enbridge Energy Partners, L.P.
1100 Louisiana, Suite 3300 Houston, Texas 77002-5217

Attention:   Chris Kaitson, Vice President – US Law Telephone:   (713) 650-8900
Facsimile:   (713) 821-2229 Electronic Mail: Chris.Kaitson@enbridge.com With a
copy to: Enbridge Energy Partners, L.P. C/O Enbridge Inc. 3000, 425-1st Calgary,
Alberta, Canada T2P 3L8 Attention:   Jonathan Rose, Treasurer Telephone:   (403)
231-3924 Facsimile:   (403) 231-4848 Electronic Mail: jonathan.rose@enbridge.com

[Signature Page to Intercompany Subordination Agreement]